Appeal by defendant Henken, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, dated November 15, 1966, as is against him and in favor of plaintiff. Judgment affirmed insofar as appealed from by said defendant, with costs. Plaintiff cross-appealed from so much of the judgment as is in favor of defendant Forest Hills General Hospital and, on the ground of inadequacy, from the portion of the judgment against defendant Henken; and the defendant Hospital made a motion to dismiss the cross appeal as to it, following which a written stipulation, dated February 5, 1969, was made withdrawing the cross appeal as to the defendant Hospital. The cross appeal as to both defendants is herewith deemed withdrawn and abandoned, without costs, as to the Hospital upon the stipulation and as to defendant Henken because plaintiff’s brief makes no contention with respect thereto. In our opinion there was full and complete cross-examination of plaintiff’s expert witness. His failure to return for the completion of his redirect examination and for recross-examination was impliedly acquiesced in by defense counsel in their failure to seek a direction for his return the following day in the face of the probability that he would not otherwise reappear. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.